UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6853



JAMES RAYNOR,

                                              Plaintiff - Appellant,

          versus


DOCTOR BUNKER; GEORGE DEEDS, Warden; MAJOR
ROWLETTE; CORRECTIONER OFFICER HAWKS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-667-7)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Raynor, Appellant Pro Se. David Ernest Boelzner, Heather
Marie Kofron, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Vir-
ginia; William W. Muse, Assistant Attorney General, Richmond, Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Raynor appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Raynor v. Bunker, No. CA-99-667-7 (W.D. Va.

June 14, 2000).     We further deny as moot Raynor’s motions for ap-

pointment of counsel, for copies of documents, and for an eviden-

tiary hearing.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2